Citation Nr: 0408306	
Decision Date: 03/31/04    Archive Date: 04/02/04	

DOCKET NO.  03-08 999	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression/anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
February 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 9 and September 23, 2002 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont.  


FINDING OF FACT

A chronic acquired psychiatric disorder, to include 
depression and/or anxiety, is not shown to have been present 
in service, or for many years thereafter.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include 
depression and/or anxiety, was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, prior to the initiation of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notifications provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

In the case at hand, VCAA notice was provided to the claimant 
in March and May 2002, prior to the initial unfavorable 
rating decision in September of that same year.  Moreover, 
the veteran was provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer, or before a Veterans Law Judge at the RO, or in 
Washington, D.C.  He has been provided with notice of the 
appropriate laws and regulations, what was needed to 
substantiate the claim, the evidence he needed to submit, and 
the evidence the VA would secure on his behalf.  He was also 
advised to tell VA about any information and evidence he 
wanted considered with his claim.  See Pelegrini, supra.  In 
addition, the veteran was given ample time to respond.  
Accordingly, under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(2004).

Under the circumstances, the Board concludes that it should 
proceed, as specific notice as to which party could or should 
obtain which evidence has been provided, and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has had 
sufficient notice of the type of information needed to 
support his claim, and of the evidence necessary to complete 
the application.  Therefore, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.

Factual Background

A review of the record in this case reveals that the 
veteran's service medical records are unavailable.  However, 
a copy of the veteran's DD Form 214 discloses that he was 
separated from service for physical disability existing prior 
to his entry upon active duty, as established by physical 
evaluation board proceedings.  

At the time of the filing of the veteran's initial claim for 
compensation benefits in May 1986, the veteran voiced no 
complaints regarding an acquired psychiatric disorder.  

VA orthopedic and general medical examinations dated in 
June 1986 were similarly negative for psychiatric history, 
complaints, or diagnoses.  

In correspondence from the National Personnel Records Center 
received in June 1986, it was noted that the veteran had no 
health record that was maintained at that facility.  

Private medical records covering the period from May 1995 to 
January 2001 show treatment during that time for various 
psychiatric problems and alcohol abuse.  At the time of a 
private psychiatric examination in August 1995, it was noted 
that the veteran was being evaluated for a dysphoric 
syndrome, and for the purpose of making treatment 
recommendations.  When questioned, the veteran stated that 
his entry into psychiatric treatment had occurred in 1994, at 
which time he consulted with certain mental health 
professionals.  In the opinion of the psychiatric examiner, 
the veteran exhibited an intermingling of four syndromes, 
which included a mild to moderate major depressive disorder, 
for which he appeared to have a biological predisposition.  
Also noted were problems with serious alcohol abuse, for 
which the veteran was currently in recovery.  In addition to 
these, the veteran exhibited significant ongoing psychosocial 
stressors, including marital dysfunction, career change, and 
certain financial burdens.  Finally, the veteran appeared to 
have some level of personality disorder.  

During the course of a private psychiatric examination in 
March 1996, the veteran gave a history of major depression 
and alcohol dependence, in addition to prominent anxiety, and 
an obsessive-compulsive personality disorder.  According to 
the veteran, he had begun drinking at the age of 15, and, by 
the age of 24, was drinking 12 to 24 beers per day.  The 
diagnostic impression was of recurrent moderate major 
depression, without psychotic features, as well as alcohol 
dependence (in partial remission), and rule out panic 
disorder.  An Axis II diagnosis was deferred, though the 
veteran did give a history of obsessive-compulsive 
personality disorder.  

In July 1998, the veteran was seen at a private medical 
facility with a complaint of increasing depression.  
Reportedly, the veteran had become very depressed, and was 
"drinking a lot."  The clinical assessment was depression and 
alcohol abuse.

A private treatment record dated in December 2000 is 
significant for diagnoses of recurrent major depressive 
disorder; generalized anxiety disorder; alcohol dependence, 
in remission; obsessive-compulsive disorder, and personality 
disorder, not otherwise specified.

VA clinical records covering the period from December 2001 to 
March 2002 show treatment during that time for various 
psychiatric problems.  During the course of outpatient 
treatment in February 2002, it was noted that the veteran 
continued to experience severe obsessive-compulsive disorder 
and depression. 

In correspondence of March 2002, a private psychologist 
stated that the veteran had been in his care on a number of 
occasions beginning in September 1994, and extending through 
October 2001.  Reportedly, the veteran's initial work with 
the psychologist in 1994 focused on a panic disorder without 
agoraphobia, as well as pain management associated with the 
veteran's left knee.  Therapy was resumed in March 2001, at 
which time the veteran indicated that he had not experienced 
problems with panic disorder since the completion of his 
previous treatment in 1995.  However, his depression had 
continued and intensified.  As of March 2001, the veteran was 
experiencing a depressed mood, as well as feelings of 
hopelessness, difficulty sleeping, a disrupted appetite, 
excessive fatigue, thoughts of death, and an inability to 
sustain concentration.  

In correspondence in May 2002, the National Personnel Records 
Center indicated that it did not have in its possession a 
copy of the veteran's physical evaluation board proceedings. 

In a Report of Contact dated in September 2002, it was noted 
that the response to an initial request for service medical 
records indicated that they had been sent to the VA.  
However, they were not of record.  A response from the 
National Personnel Records Center showed no records on file 
there.  Moreover, a response from the Bureau of the Navy 
Personnel in Millington, Tennessee showed no records at that 
facility.  Under the circumstances, it was felt that further 
requests for service medical records "would be futile."

In correspondence of September 2002, the same private 
psychologist who had furnished the March 2002 statement 
indicated that he had been asked by the veteran to write a 
letter regarding his history of mood, anxiety, and alcohol 
problems, and to indicate whether they began while he was on 
active duty.  According to the veteran, he had "always had 
depression."  Reportedly, as a child, he was both physically 
and verbally abused by his stepfather.  The veteran indicated 
that he began drinking alcohol, primarily beer, when he was 
15.  Reportedly, he entered the Navy when he was 18, at which 
time his drinking "increased markedly."  According to the 
veteran, he experienced severe mood swings, and first 
experienced panic attacks while in service, at which time he 
used alcohol to reduce his anxiety and lift his mood.  

The veteran additionally reported that, in 1989, when he was 
24 years old, he received his first diagnosis of mood and 
anxiety disorders.  The psychologist indicated that he had 
first begun working with the veteran in 1994, and had been 
seeing him "off and on" ever since.  Currently, the veteran 
experienced significant, debilitating depression and anxiety, 
conditions which, he claimed, began while he was in the 
service, though he was only treated for alcohol abuse at that 
time.  According to the veteran's psychologist, he had "no 
way" of verifying whether the veteran's conditions began in 
service, or whether they existed prior to his time in the 
United States Navy.  However, the veteran's account of his 
history suggested that it was likely that he suffered from 
depression prior to his stint in the Navy.  According to the 
veteran's psychologist, the veteran's abuse of alcohol and 
panic attacks may well have begun while he was in the 
service. 


Analysis

The veteran in this case seeks service connection for an 
acquired psychiatric disorder and, specifically, for 
depression/anxiety.  In that regard, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002).

In the present case, the veteran's service medical records 
are unavailable.  The sole document related to the veteran's 
period of active service consists of his DD Form 214, which 
indicates that the veteran was separated from service for 
physical disability considered to have existed prior to his 
entry on active duty, as established by physical evaluation 
board proceedings.  Regrettably, the exact nature of the 
"physical disability" for which the veteran was discharged is 
not specified.  However, at the time of the veteran's filing 
of his initial claim for compensation in May 1986, he made no 
mention of a psychiatric disability.  VA orthopedic and 
general medical examinations in June 1986 are similarly 
negative for history, complaints, or abnormal findings 
indicative of the presence of a chronic psychiatric disorder.  
The earliest clinical indication of the presence of such a 
disability is revealed by private medical records dated in 
1995 almost 10 years following the veteran's discharge from 
service, at which time there was noted the presence of a 
major depressive disorder, for which the veteran appeared to 
have a biological predisposition.  Also noted were problems 
with alcohol abuse (reportedly, in remission), as well as 
some level of personality disorder.  Subsequent diagnoses 
have included a major depressive disorder; generalized 
anxiety disorder; alcohol dependence in remission; and an 
obsessive-compulsive disorder.  

The Board acknowledges that, in correspondence of 
September 2002, the veteran's private psychologist indicated 
that, based on the veteran's history, it was "likely" that he 
had suffered from depression prior to his entry into service, 
and that his abuse of alcohol and panic attacks might well 
have begun during that service.  However, as is clear from 
the above, those statements were based solely upon history 
provided by the veteran in July 2002, and, as such, do not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, the veteran's 
psychologist, by his own admission, had no way of verifying 
whether the veteran's psychiatric conditions had begun in 
service, or whether they existed prior to the veteran's entry 
upon active duty.  

Under the circumstances, the Board is unable to reasonably 
associate the veteran's current psychiatric symptomatology, 
first persuasively documented many years following his 
discharge from service, with any incident or incidents of 
that period of active service.  Accordingly, service 
connection for an acquired psychiatric disorder must be 
denied.

In reaching this determination, the Board is cognizant of the 
fact that, in cases such as the veteran's, where service 
medical records are unavailable, the Board is under a 
heightened obligation to explain its findings and conclusions 
(38 U.S.C.A. § 7104(d)(1) (2003); see also O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991)), and to consider carefully 
the benefit of the doubt rule (38 U.S.C.A. § 5107(b) (2003)).  
However, in the case at hand, there exists no competent 
evidence that the veteran's current psychiatric disability 
had its origin during his period of active military service.  
Significantly, this conclusion was reached only after an 
exhaustive attempt to obtain the veteran's service medical 
records from a number of possible sources.  Regrettably, 
absent such evidence, the veteran's claim must be denied.


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as depression/anxiety, is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



